Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants’ Amendment
Applicants’ amendment filed 12/28/2020 has been received and entered.  The specification has been amended.  Claims 1 and 28 have been amended, claims 10, 12, 13, 15, 22, 23, 29, 36-42 have been cancelled, and claims 44-46 have been added.
Claims 1-9, 11, 14, 16-21, 24-28, 30-35 and 43-46 are pending.

Election/Restriction
Applicant’s election without traverse of Group I in the reply filed on 7/16/2020 was acknowledged.
Newly added claims 44-46 are dependent on claims 1 and 26, and appear consistent with the elected invention.
Claims 30-35 and 43, drawn to a system comprising an electronic processor to remove poor quality raw sequence reads, mapping/aligning the reads and analyzing the coding regions of interest are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/16/2020. (It has been noted that Applicants have elected the method claims, and have not amended the product claims).
.

Priority
This application filed 9/22/2017 is a national stage filing of PCT/US16/24319 filed 3/25/2016 which claims benefit to US provisional applications 62/253908 filed 11/11/2015 and 62/138620 filed 3/26/2015.

Specification
The disclosure objected to because it contains an embedded hyperlink and/or other form of browser-executable code is withdrawn. 
The amendment to the specification has addressed the issue.
	
Claim Objections
Claim 28 objected to because it refers to limitations in TABLE 1 is withdrawn. 
The amendment to the claim to include the limitations of the Table has addressed the basis of the objection (also consistent in claim 46 newly added).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

is withdrawn.  
Amendments to the claims to set forth mapped reads and removal of duplicate mapped reads has addressed the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11, 14, 16-21 and 24-28 stand and newly added claims 44-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim analysis
Claim 1 has been amended and still is generally directed to a method of determining the presence of a variant in a subject through alignment of quality reads of a region of interest.  More specifically, the claims are directed to a obtaining raw sequencing data and subjecting the read data to filtering out low quality reads, trimming non-reference sequences and mapping the resulting read to a reference sequence, where additional read data can be used to align or re-align if necessary and duplicates are removed if present to provide read data that is analyzed for possible variants in a gene/locus/allele/sequence of interest. As amended, the claims require using mapped reads to create a sequence file and using a re-aligned sequence file to identify 
Dependent claims 2, 9 and 16-19 sets forth that the raw sequence data is obtained by a sequencing reaction or using amplification techniques, while other dependent claims set forth further embodiments for how the steps of analysis are to be performed or a description of the read data being analyzed such as using BWA or the sequence analyzed is from GRCh37.1 or a BRCA gene associated with cancer.
For step 1 of the 101 analysis, claim 1 and claims directly dependent on claim 1 providing analysis steps are found not to be directed to a statutory category as the steps read on instructions.   
Claim 2 and other dependent claims that sets forth an additional step directed to a physical step of sequencing and is found to be directed to a statutory category of providing raw sequencing reads for further analysis.  For claim 1 it is noted that the method of analysis can be performed with the use of a computer (for example BWA or Smith-Waterman is an alignment/analysis usually performed on a computer), and for compact prosecution will be analyzed to the extent that the claim can be implemented on a computer and is a computer implemented method which can be found to be a statutory category.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of a)-i) where raw sequence data is assessed and analyzed relative to a reference gene of interest to determine if variants/differences exist between a reference and the raw sequence data representing reads of the gene of interest.  In review of the specification, no new methodology for the steps is provided and it appears that the steps would be practiced with known analysis WO 2016/154584PCT/US2016/024319intensive. In the methods provided herein, a modified Smith-Waterman local realign is used which limits the realignment to regions of interest, e.g., a few selected genes of interest (e.g., BRCA1 and BRCA2 genes). This modification decreases the computational duration of the realigner target creation and local realign steps. This also leads to quicker and more efficient system as run times can be reduced” and at [0081] which teaches that “Deduplication is important in order to minimize the effect of amplification bias. It functions to remove apparent PCR duplicates by flagging reads that have the same start and end points when aligned against the reference sequence. Because shearing is random, it is unlikely that a fragment would share both a start point and an end point by chance, so those fragments are removed from the downstream analysis (only the highest quality fragment of the apparently clonal group is retained). After deduplication, the allele balance of heterozygous variants tends to be close to the expected 50%, which is important for sensitivity (e.g., if it drops too low due to amplification bias, the variant might be missed) and zygosity detection (e.g. if it is too high, then it could be mistaken for homozygous).”  It is noted that the claims do not require these limitations and broadly provide for steps of aligning and comparing sequence to arrive at the identification of aligned sequence reads which are assessed and a report is provided relative to the similarities or differences between the reads and reference, which all appear to be instructional steps.  The judicial exception is a set of instructions for analysis of sequence data and appear to fall into the category of Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  In this case there is no requirement to the amount or complexity of the raw sequence data obtained in the first step, and broadly encompasses 
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element and result only in providing a report of the analysis that was performed.  This judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, claim 1 as the only independent claims recites no additional elements and are found to be the steps of obtaining sequence data and analysis thereof.  As such, the claims do not provide for any additional element to consider under step 2B.  Given this breadth, it is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."  To the extent that dependent claims set forth embodiments that raw sequence data is obtained by sequencing reactions or with use of amplification, review of the specification appears to support that these methods are not new and there is no evidence that they 
For the use of computers as indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction are stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 1-9, 11, 14, 16-21, 24-28 do not recite something significantly different than a judicial exception.   Claims 1-9, 11, 14, 16-21, 24-28 are directed towards a method of receiving sequence data and comparing the data to identify possible variants in the read data of the sequences.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of calculating, and comparing, and do not add additional elements which result in significantly more to the claimed method for the analysis.
Response to Applicant’s arguments
Applicants provide an overview for the requirements of 101 noting the 2014 USPTO guidance (noting that the guidance has been updated in 2019) and Enfish decision for the fact 
As analyzed above, the steps are considered instructional steps use for the analysis of read data.  Unlike the fact pattern in Enfish that provides for a unique database structure, the present claims appear directed to instructions of analyzing data in a step wise fashion and does not appear to provide for instructions that improve or affect the function of a computer.  While genetics can be considered under the umbrella of medicine, the present invention is not directed to an improvement in medicine, but rather in analyzing read data that may or may not be relevant to medical decisions.  Even if or when a variant is identified, there is no indication that an improvement has been accomplished.  The dependent claims set forth the region of interest is the BRCA 1 and BRACA 2 genes, however these variants appear to have been known and not new or novel to the process presently claimed.  The use of BWA or Smith-Waterman provide for known conventional computer analysis tools for sequence alignment and analysis of possible variants, and do not as a whole appear to provide for significantly more.  Given the evidence of record for the steps of sequence alignment and analysis as broadly set forth, there does not appear to be an improvement in comparing reads given the broad nature of the steps.  Further, even using potentially stringent alignment tools (‘potential’ because the tools are subject to user settings) providing a strict alignment of two sequences does not appear to provide for better ‘analyzing’ step for the identification of a variant as any homology/alignment comparison would appear to suffice.  Therefore, for the reasons above and of record, the rejection is maintained.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


(a)    obtaining raw sequencing data pertaining to the subject from a nucleic acid sequencer; (b)    removing low quality reads from the raw sequencing data that fail a quality filter;
(c)    trimming adapter and/or molecular identification (MID) sequences from the filtered raw sequencing data;
(d)    mapping the filtered raw sequencing data to a genomic reference sequence to generate mapped reads;
(e)    sorting and indexing the mapped reads;
 (f)    adding read groups to a data file to generate a processed sequence file;
(g)    creating re-aligner targets; and 
(j) analyzing coding regions of interest; and
(i) generating a report that identifies whether the variant is present based on the analysis;
However they do not provide or specifically disclose the method steps as a whole for:
(h)    performing local alignment of the processed sequence file to generate a re-aligned sequence file; or the necessity for (i)  removing duplicate reads from the re-aligned sequence file as part of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/            Primary Examiner, Art Unit 1631